DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US 2017/0341346), and further in view of Kikawa (US 2002/0113243).
Regarding claim 1, McDaniel teaches a light emitting structure in fig. 2 or 6 comprising: 
a sheet-shaped structure (601/602/603 in fig. 6) which absorbs excitation light and emits light with wavelength conversion and which has a maximum emission wavelength of 400 nm or more (see par. 67).
McDaniel does not teach an antireflection material provided on a side surface of the sheet-shaped structure.  

Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include an antireflection material provided on a side surface of the sheet-shaped structure as shown in fig. 5 of Kikawa in the teaching of McDaniel in order to increase external differential quantum efficiency by obtaining a proper reflectance and to prevent the reduction of maximum output due to the increase of threshold carrier density (see par. 2 of Kikawa). 
Regarding claim 2, McDaniel and Kikawa teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, McDaniel teaches the sheet-shaped structure comprises one or more layers (601 in fig. 6), at least one of the layers is a substrate selected from the group consisting of an inorganic glass plate and a resin plate (see par. 64), and the substrate emits light, or a layer other than the substrate emits light (see par. 64).  
Regarding claim 3, McDaniel and Kikawa teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, McDaniel teaches the sheet-shaped structure comprises: a substrate that is any one of an inorganic glass and a resin plate (see par. 64); and a sheet-shaped member provided on at least one surface side of the substrate, wherein the sheet-shaped member absorbs excitation light and emits light with wavelength conversion, and a maximum emission wavelength thereof is 400 nm or more (see par. 64).  
Regarding claim 4, McDaniel and Kikawa teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, McDaniel teaches the 
Regarding claim 5, McDaniel and Kikawa teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, McDaniel teaches the sheet-shaped member (601) is composed of a coating (refer to a QD formed on a lower surface of 601) formed on a surface of the substrate or is constituted by forming a coating (refer to QDs formed on lower surface of 601) on at least one surface of a base film (see fig. 6), and the coating comprises a wavelength conversion material (see par. 64).  
Regarding claim 6, McDaniel and Kikawa teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, McDaniel teaches the sheet-shaped structure comprises two substrates (602/603), and the sheet-shaped member (601) is disposed between the two substrates (602 and 603).  
Regarding claim 8, McDaniel and Kikawa teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, McDaniel a maximum emission wavelength emitted from the sheet-shaped structure is 780 to 1300 nm (see par. 43).
Regarding claim 9, McDaniel and Kikawa teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, McDaniel teaches a maximum excitation wavelength absorbed by the sheet-shaped structure is 400 nm or less (see par. 43).  
Regarding claim 12, McDaniel and Kikawa teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, McDaniel teaches; and a 

Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed light emitting structure comprising: “a visible light transmittance of the antireflection material is 70% or more.”  
Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed light emitting structure comprising: “the antireflection material has a moth-eye structure.”
Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed light emitting structure comprising: the sheet-shaped structure comprises a substrate selected from the group consisting of an inorganic glass plate and a resin plate, and the antireflection material is an antireflection film having a refractive index lower than the refractive index of the substrate.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818